Citation Nr: 0519721	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  01-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. Juarbe


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active duty from October 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's request to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.

This case was previously before the Board in July 2003 when 
it was remanded for consideration of newly received evidence 
deemed likely pertinent to the claim to reopen, and full 
compliance with new notice and duty to assist requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  In February 2004, the RO 
sent a letter to the veteran in compliance with VCAA and the 
Board's remand asking for any additional information.  None 
was received and in October 2004, the RO issued a 
supplemental statement of the case (SSOC).  The SSOC was 
returned to VA marked "insufficient address" by the Post 
Office.  The Board notes that in June 2003, the veteran 
submitted a change of address.  None of the subsequent 
correspondence from VA to the veteran matched the address 
provided by the veteran, differing significantly in the ZIP 
Code provided by the veteran.  Notwithstanding the fact that 
the veteran's accredited representative was copied in the 
correspondence, it appears that the veteran was never 
provided either the February 2004 VCAA compliance letter, or 
a copy of the October 2004 SSOC.  Additionally, the Board 
notes that in June 2005, another change of address was 
received from the veteran.  A remand by the Board confers on 
the appellant, as a matter of law, the right to VA compliance 
with the terms of the remand order, and as such, another 
remand is in order.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should submit another VCAA 
compliance letter to the veteran and 
following a reasonable amount of time, 
issue another supplemental statement of 
the case (SSOC) on the issue of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for a psychiatric disorder.  
These should be updated as necessary to 
reflect any changes in the law or 
procedure.  All correspondence should be 
sent to the veteran at his most recent 
address of record as indicated in his 
June 2005 letter, or from any subsequent 
change of address as provided by the 
veteran.  Thereafter, the claims file 
should be returned to the Board in 
accordance with applicable procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




